Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because although the claims are directed to systems, the claimed systems lack components to constitute a machine within the meaning of 35 U.S.C. 101. The recited “processors” are well known in the art as including pieces of software programmed to process data. The recited “computer readable medium comprising instructions” does not seem to exclude transitory media. To overcome the rejection, the claims have to clearly indicate the medium is a “non-transitory computer-readable storage medium storing instructions” executed by the processor to cause the system to perform the claimed operations.
Claim Objections
Claims 1, 9, 10, 11, 17, 18, 19 are objected to because of minor informalities which were corrected in the parent application now U.S. Patent 10,896,225 in an amendment under rule 312:  
An example is claim 1 lines 11, 13-14 “a bitmap filter” should read –the bitmap filter—to refer back to the bitmap filter recited in the preamble.
Claims 9, 10, 11, 17, 18, 19 should be amended to correspond respectively to their counterpart method claims 9, 10, 11, 17, 18, 19 of the parent U.S. Patent. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,896,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are merely the counterpart of method claims 1-20 of the parent U.S. Patent in form of systems.
Allowable Subject Matter
Claims 1-20 would be allowable upon submission of a Terminal Disclaimer and rewritten to overcome the rejection under 35 U.S.C. 101 and objection discussed above. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record and in the prosecution of the parent application does not disclose or make obvious a system for generating a bitmap filter corresponding to filter parameter of a query, including one-to-one mapping between each identifier corresponding to the query filter parameter and an assigned bit location in the bitmap filter, the identifier having a numerical value and the bit location being identified based on the numerical value of the identifier, in combination with all the limitations recited in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K. Rajathi et al, “Multipoint Bitmap Filter for Large Volume Data Query Processing”, Indian Journal of Science and Technology, Vol 10 (4), DOI: 10.17485/ijst/2017/v10i4/95982, January 2017, 3 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        29 July 2022